:
i                                       !
                                               !
    Case 1:20-cv-20124-FAM Document 16 Entered on FLSD Docket 06/29/2020 Page 1 of 1
                                               i
                                               !
                                               t
                                               t
                                         CIVI M IN UTES
(
                                               !
                                UN ITED STAT S DISTRICT COURT
                                SOUTHERN D1 TRICT OF FLORIDA
                                               l
                   HO OM BLE          FEDERI       A.M ORENO           Presiding
                                               1
                                               é
       CaseNo.    20-2 l24-CV-M ORENO          l       Date:   June29. 2020                          i
       Clerk:           hirle Christie         I      Reporter:   G ilda Pastor-H ernandez

       A riza v.SEB M a tress and B ed,Corp.   j

!                                              i
                                               .

       Reasonforhearin : Tele honicM otion H tarin
                                               I

      TIM E: 10 m inu s                        1
                                               ;
                                               1
                                               i
                                               i
                                               !
                                               t
                                               .
                                                                                                 '
                                                                                                 '
                                                                                                 r

                                               l                                                 )
                                               '
                                               !                                                 (
                                                                                                     E




                                               ,
                                                                                                 ;
                                                                                                 .

                                                                                                 i
                                               E                                                 t
                                               .
                                               '                                                 t
                                                                                                 !
                                               !                                                 1
                                                                                                 l
                                               :
                                               '
                                                                                                 t
                                                                                                 r

                                                                                                 '

                                               (                                                 t
                                                                                                 '
                                                                                                 j
                                               ;
                                               i
                                                                                                 (
                                                                                                 .
                                                                                                 2
                                                                                                 ;'
                                               E                                               h
                                               I                                               )
                                                                                               E
                                                                                               (
                                               i
                                               1
                                                                                               t
                                                                                               .
                                                                                              'ï
                                                                                             ,t.
                                                                                               '
                                                                                             t
                                                                                             )
                                                                                             )è
                                                                                             '
                                                                                             )
                                                                                             )
                                                                                             .
                                                                                             '
                                                                                             i       .
                                                                                             q
                                               l
                                               j
                                                                                                 è
                                                                                                 .)
                                                                                                  i
                                                                                                  (
                                                                                                  (
                                                                                                  !
                                                                                             .
                                                                                                 ),
                                                                                                 l
                                                                                                 'i
                                                                                                 )(
                                                                                             (
                                                                                             ' lE
                                                                                                .
                                                                                             :py.
                                                                                                (
